            Case 1:19-cv-05789-PAE Document 43 Filed 01/21/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
                                                                       :
 TRITON PACIFIC SECURITIES, LLC                                        :
                                                                       :
                     Plaintiff and Counterclaim Defendant, :
                                                                       :
                                                                           Case No. 1:19-cv-05789 (PAE)
                   -v.-                                                :
                                                                       :
 MISSION CRITICAL SERVICES CORP.,                                      :
                                                                       :
                     Defendant, Counterclaim Plaintiff                 :
                   And Third-Party Plaintiff,                         :
                                                                      :    CIVIL CASE MANAGEMENT
                  -v.-                                                :    PLAN AND SCHEDULING
                                                                      :    ORDER
TRITON PACIFIC ADVISER, LLC,                                          :
TRITON PACIFIC INVESTMENT                                             :
CORPORATION, INC.,                                                    :
                                                                      :
                                  Third-Party Defendants,             :
-----------------------------------------------------------------------x

       This Civil Case Management Plan (the “Plan”) is submitted by the parties in accordance
with Fed. R. Civ. P. 26(f)(3).

1.       All parties do not consent to conducting all further proceedings before a Magistrate
         Judge, including motions and trial. 28 U.S.C. § 636(c). The parties are free to withhold
         consent without adverse substantive consequences. [If all parties consent, the
         remaining paragraphs need not be completed.]

2.       This case is to be tried to a jury.

3.       Amended pleadings may not be filed and additional parties may not be joined except with
         leave of the Court. Any motion to amend or to join additional parties shall be filed within
         30 days from the date of this Order. [Absent exceptional circumstances, thirty (30)
         days.]

4.       Initial disclosures, pursuant to Fed. R. Civ. P. 26(a)(1), shall be completed no later than
         14 days from the date of this Order. [Absent exceptional circumstances fourteen days.]

5.       All fact discovery shall be completed no later than May 18, 2020. [A period not to
         exceed 120 days, unless the Court finds that the case presents unique complexities or
         other exceptional circumstances.]

6.       The parties are to conduct discovery in accordance with the Federal Rules of Civil
         Procedure and the Local Rules of the Southern District of New York. The following
         interim deadlines may be extended by the written consent of all parties without
                                                              1
           Case 1:19-cv-05789-PAE Document 43 Filed 01/21/20 Page 2 of 4



      application to the Court, provided that all fact discovery is completed by the date set forth
      in paragraph 5 above.

      a.       Initial requests for production of documents to be served by March 1, 2020.
      b.       Interrogatories to be served by April 1, 2020.
      c.       Depositions to be completed by May 15, 2020.
      d.       Requests to Admit to be served no later than May 18, 2020.

7.    a.       All expert discovery shall be completed no later than July 2, 2020. [Absent
               exceptional circumstances, a date forty-five (45) days from the date in paragraph
               5, i.e., the completion of all fact discovery.]

      b.       No later than thirty (30) days prior to the date in paragraph 5, i.e., the completion
               of all fact discovery, the parties shall meet and confer on a schedule for expert
               disclosures, including reports, production of underlying documents and
               depositions, provided that (i) expert report(s) of the party with the burden of proof
               shall be due before those of the opposing party’s expert(s); and (ii) all expert
               discovery shall be completed by the date set forth in paragraph 7(a).

8.    All motions and applications shall be governed by the Court’s Individual Rules and
      Practices, including the requirement of a pre-motion conference before a motion for
      summary judgment is filed. Pursuant to the authority of Fed. R. Civ. P. 16(c)(2), any
      motion for summary judgment will be deemed untimely unless a request for a pre-motion
      conference relating thereto is made in writing within fourteen (14) days of the date in
      paragraph 5, i.e., the close of fact discovery.

9.    All counsel must meet face-to-face for at least one hour to discuss settlement within
      fourteen (14) days following the close of fact discovery.

10.   a.       Counsel for the parties have discussed an informal exchange of information in aid
               of early settlement of this case and have agreed upon the following:




      b.       Counsel for the parties have discussed the use of the following alternate dispute
               resolution mechanisms for use in this case: (i) a settlement conference before a
               Magistrate Judge; (ii) participation in the District’s Mediation Program; and/or
               (iii) retention of a privately-retained mediator. Counsel for the parties propose the
               following alternate dispute resolution mechanism for this case:


               The parties have agreed to mediation before a Magistrate Judge.


      c.       Counsel for the parties recommend that the alternate dispute resolution
               mechanism designated in paragraph 10(b), be employed at the following point in
               the case (e.g., within the next sixty days; after the deposition of plaintiff is
                                                 2
              Case 1:19-cv-05789-PAE Document 43 Filed 01/21/20 Page 3 of 4



                  completed (specify date); after the close of fact discovery):


                  After exchange of initial discovery and completion of the depositions of Darren
                  Kane and Brian Beuhler.

         d.       The use of any alternative dispute resolution mechanism does not stay or modify
                  any date in this Order.

11.      The Final Pretrial Order date is thirty (30) days following the close of fact and expert
         discovery (whichever is later). By the Final Pretrial Order date, the parties shall submit a
         Joint Pretrial Order prepared in accordance with the undersigned’s Individual Rules and
         Practices and Fed. R. Civ. P. 26(a)(3). Any motions in limine shall be filed after the close
         of discovery on or before the Final Pretrial Order date. If this action is to be tried before
         a jury, proposed voir dire, jury instructions and verdict form shall also be filed on or
         before the Final Pretrial Order date. Counsel are required to meet and confer on a joint
         submission of proposed jury instructions and verdict form, noting any points of
         disagreement in the joint submission. Jury instructions may not be submitted after the
         Final Pretrial Order date, unless they meet the standard of Fed. R. Civ. P. 51(a)(2)(A). If
         this action is to be tried to the Court, proposed findings of fact and conclusions of law
         should be submitted on or before the Final Pretrial Order date.

12.      Counsel for the parties have conferred and their present best estimate of the length of trial
         is 3 days                 .

13.      [Other items, including those in Rule 26(f)(3).]


---------------------------------------------------------------------------------------------------------------------

TO BE COMPLETED BY THE COURT:

The Plan has been reviewed by the Court and, except as modified, is adopted as the Scheduling
Order of this Court in accordance with Fed. R. Civ. P. 16(b).

14.      The Court stands ready to refer the parties to a Magistrate Judge and/or mediation at such
time as they feel it would be productive. See Paragraph 10, supra. The parties are requested to
file a letter on the docket when they would like such a referral.



15.      The next Case Management Conference is scheduled for June 19, 2020                        at 11:00 a.m.




                                                         3
         Case 1:19-cv-05789-PAE Document 43 Filed 01/21/20 Page 4 of 4



        This ORDER may not be modified or the dates herein extended, except by further Order
of this Court for good cause shown. Any application to modify or extend the dates herein
(except as noted in paragraph 6) shall be made in a written application in accordance with
paragraph 1.E of the Court’s Individual Rules and Practices and shall be made no less than two
(2) business days prior to the expiration of the date sought to be extended.




                                                   PaJA.� Paul A. Engelmayer
                                                          United States District Judge

Dated:        New York, New York
              January 21, 2020




                                               4
